Title: James Ogilvie to Thomas Jefferson, [ca. 5 August 1814]
From: Ogilvie, James
To: Jefferson, Thomas


          ca. 5 Aug. 1814
          This speculation on Neology appears to me equally valuable & new: It perfectly concurs with the opinion I was led to form, when I had occasion to examine this subject several years ago: Language & especially the modern languages of civilised nations are necessarily in a state of incessant mutation & flux: As new discoveries are made new terms must be provided to express designate these discoveries: As errors are detected & exploded, the terms by which they were expressed are exploded also: It sometimes happens that the nomenclature of a whole science must undergo a radical change—Commerce too, in modern times so immensely extended by making common to every country the natural & artificial productions of every other, is constantly introducing new words.—
        